Citation Nr: 1429441	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, with additional National Guard service.  His decorations include the Purple Heart Medal. 
	
This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho. 

In his April 2011 notice of disagreement (NOD), the Veteran contested the initial rating for his service-connected anxiety disorder.  Although the RO included this issue in a January 2012 statement of the case, the Veteran limited his appeal to service connection for bilateral hearing loss.  See 38 C.F.R. § 20.202 (2013). 

The Veteran appeared at an April 2013 videoconference hearing before the undersigned.  A transcript is of record


FINDING OF FACT

Bilateral hearing loss was not present until many years after service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a July 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met.  The RO has obtained service treatment, private treatment, and VA treatment records.  The Veteran was afforded VA audiological examinations in September 2010 and in February 2011.  Taken together, the examinations are adequate; they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for bilateral hearing loss, which he attributes to acoustic trauma in service.  Specifically, the Veteran contends that he was involved in a mortar explosion and was exposed to loud noise through rifles and heavy equipment. 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his August 1966 examination, December 1967 periodical examination, and August 1969 separation examination, clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  An undated audiogram also shows normal hearing.  On Reports of Medical History dated in April 1966, August 1966 and August 1969 the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.  

A May 1974 Report of Medical History from the Veteran's service in the National Guard also include a negative response to having hearing loss or ear trouble.  At his May 1974 enlistment examination, a clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  The May 1974 examination was silent for any pertinent history or defects and the Veteran's physical profile was "1", reflective of a high level of fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  

An audiogram received on July 2010 reveals bilateral hearing loss.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that during service the Veteran was exposed to noise through a mortar explosion, heavy equipment and rifles.  The Veteran denied any post-service occupational noise exposure.  However, he reported recreational noise exposure through hunting.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner reviewed the claims file, referred to the undated examination and the  August 1966, December 1967, August 1969, and July 2010 examinations.  The examiner commented that examinations showed normal hearing prior to entering service and at discharge.  Given these results, it was the examiner's opinion that the Veteran's bilateral hearing loss "was not caused by or a result of his military noise exposure."   

VA medical records from September 2010 from January 2011 show treatment with hearing aids. 

The Veteran was afforded another VA examination in February 2011.  The examiner noted that during service the Veteran was exposed to noise through a mortar explosion.  The Veteran also reported being exposed to rifles during qualifications, and to generators, wreckers, and turbo engines as an engineer and a mechanic.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner then referred to the Veteran's December 1967, August 1969, and May 1974 examinations.  The examiner noted that these examinations show that the Veteran had normal hearing prior to entering service and at the time of separation.  It was the examiner's opinion that the Veteran's bilateral hearing loss is not likely the result of noise exposure during military service, given that the Veteran had normal hearing sensitivity bilaterally according to VA standards at the time of separation.   

The Veteran submitted a June 2011 letter from his private physician, Dr. L.C., who evaluated the Veteran's hearing and reviewed a copy of the Veteran's "medical form" from the Army.  Dr. L.C. concluded that the Veteran's "medical form" shows pronounced bilateral hearing loss at the time of discharge.  Dr. L.C. further noted that "[i]t is obvious that he would not have passed the military admission hearing test at enlistment.  It would be logical and most likely that the hearing loss occurred at the time of the exposure to a proximity explosion as documented within his records."  

There is competent, credible evidence that the Veteran has a current hearing loss disability and suffered acoustic trauma in service.  However, the Board finds that service connection for bilateral hearing loss is not warranted.  Dr. L.C. provided a positive opinion while both VA examiners opined that the Veteran's bilateral hearing loss is not likely the result of noise exposure during military service.  The Board finds the February 2011 VA opinion the most probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  That examiner also provided an adequate rationale for the opinion.  The examiner considered the Veteran's exposure to loud noise through a mortar explosion, and referred to normal audiometric findings in December 1967, August 1969 and in May 1974, more than 4 years after separation.  The reference to the Veteran's in-service mortar explosion and normal hearing in May 1974, several years after separation, clearly indicates the opinion was not based solely on normal hearing at separation.  Cf. Hensley, 5 Vet. App. at 155.  

Dr. L.C. concluded that the Veteran's hearing loss is related to the in-service mortar explosion.  However, the Board affords that opinion little probative value because it was based on the factually inaccurate premise that the Veteran had a "pronounced bilateral hearing loss" at separation.  Two VA examiners have characterized the Veteran's hearing as normal as separation.  

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


